Title: Enclosure I: Edmond Genet to George Clinton, 30 August 1793
From: Genet, Edmond Charles
To: Clinton, George


            
              Monsieur
              New York le 30 Aout 1793l’an 2e de la Republique
            
            Le General Galbaud, l’aude de Camp Concience, et le Caporal Bonne, se sont evader
              cette nuit a m am armée âu bord du Jupiter. ces hommes
              sont tous deserteurs et à ce titre nous avons le droit de les reclamer⟨.⟩ Je vous prie
              enconsequence Monsieur de vouloir bien faire deliverer des Warrants au Consul de la
              republique pour qu’il soient arretés et condutés a bord d’un des Vaissaus de
              l’Escadre.
            Voici le Signalement de Galbaud. agés de 50 ans, taille de 5
              pied, tête petite figure bléme, visage alongé, l’œuil vif, Sourcils blond nei long,
              bouche grande, front élevé, menton pointu, portant perruque, maigre de Corps, marchant
              trés droit.
            Signalement de l’aude de Camp Concience agé de 20 ans, taille de 5 pieds trois pouce,
              mince de corps, bienfait, petite figure, l’œuil petit et enfoncé, le tient basané, le
              fron⟨t⟩ elevé, le nez ordinaire, bouche moyenne, mento⟨n⟩ ordinaire, cheveux chatains
                noirs.
            
            Signalement du Caporal Bonne agé de 30 ans environs taille 5 pieds 4 pouce figure
              ronde, nes pointu, yeux petits, cheveux chatains, front court et large, bouche petite,
              le corps gros. Agréés mes respectueux sentiments
            
              Genet
            
            
              P. S. Je crois que ces trois personnes ne parlent pas l’anglais. le Consul de la
                Republique, Monsieur, presentera au Maire de cette Ville le rolle du Jupiter que
                constateront que les personnes que Je reclame faisoient partie de l’equipage de ce
                  Vaissau.
            
            
              G.
            
          